Citation Nr: 0811717	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  07-14 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The veteran had active service from December 1950 to 
September 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2006 by a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in July 2003.  
The veteran did not appeal this decision and, therefore, this 
decision is final.

2.  The evidence received subsequent to the July 2003 RO 
decision includes VA treatment records, private treatment 
records, and lay statements; this evidence does not raise a 
reasonable possibility of substantiating the claim for 
service connection.


CONCLUSIONS OF LAW

1.  The RO's July 2003 decision is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2007).

2.  No new and material evidence has been presented since the 
July 2003 decision denying the veteran's service connection 
claim for PTSD; thus, this claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the veteran's initial claim of service 
connection for PTSD in a rating decision dated July 2003 on 
the basis that the veteran did not have a confirmed diagnosis 
of PTSD.  The veteran was notified of this decision in a 
letter dated July 16, 2003 and did not appeal.  Thus, the 
decision became final.  

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2007).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

The evidence received subsequent to the July 2003 decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board must still 
determine de novo whether new and material evidence has been 
received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
Board concludes that new and material evidence has not been 
submitted in this case.  

The evidence of record at the time of the July 2003 decision 
consisted of the veteran's service medical records (SMRs) and 
post-service VA treatment records.  The evidence now of 
record includes additional VA treatment records, private 
treatment records, and a statement from the veteran's wife in 
support of his claim.  

The veteran was admitted to the University of Alabama at 
Birmingham Center for Psychiatric Medicine in June 2003 at 
the direction of A. Piha, M.D. for the evaluation and 
treatment of numerous illnesses, including depression and 
dementia.  The veteran reported a 17 pound weight loss over a 
period of five months as well as a marked decrease in 
interest.  The veteran stated that he believed he would die 
of cancer, and according to his daughter, required prompting 
to get out of bed and take his medications.  The veteran was 
preoccupied with a recently diagnosed facial cancer and the 
methods use to treat it.  The veteran's family also indicated 
that the veteran became increasingly withdrawn and would not 
leave the house or interact with them.  

Upon mental status examination, the veteran exhibited 
decreased psychomotor activity, eye contact, and verbal 
speech.  His mood was sad and dysthymic with a constricted 
affect.  No evidence of auditory or visual hallucinations was 
noted and the veteran's thought content was negative for 
suicidal or homicidal ideation, delusions, or paranoia.  The 
veteran's insight was poor.  Electroconvulsive therapy was 
administered and a Single Photon Emission Computed Tomography 
(SPECT) scan of the veteran's brain revealed findings 
consistent with mild to moderate advanced vascular-type 
dementia.  No evidence of specific posterior temporoparietal 
hypofusion, suggestive of a posterior degenerative-type 
dementia such as Alzheimer's Disease, was noted.  The veteran 
was diagnosed as having major depression, severe single 
episode and dementia, not otherwise specified.  The veteran 
was discharged in July 2003.  No references to the veteran's 
military service are contained in these treatment notes.
 
A private follow-up treatment note from the Kirklin Clinic 
dated July 2003 diagnosed the veteran as having severe major 
depression.  

The veteran was again hospitalized in December 2003 after he 
began losing interest and refused to eat or dress regularly.  
The veteran preferred to remain in bed.  The veteran's past 
medical history was significant for major depression with 
psychotic features and vascular dementia.  

Upon mental status examination, the examiner found the 
veteran's psychomotor activity to be "within normal limits 
to decreased."  Eye contact was good, while the veteran's 
speech was fluent with decreased spontaneousness.  The 
veteran's mood was euthymic with a constricted affect.  No 
evidence of auditory or visual hallucinations, suicidal or 
homicidal ideation, delusions, or paranoia was noted.  The 
veteran's thought process was slow, but organized.  His 
judgment was adequate to social anecdotes and his insight was 
fair.  Upon admission, the veteran had poor hygiene with 
prominent body odor as well as decreased motivation and 
initiative.  Magnetic resonance imaging (MRI) of the 
veteran's brain was interpreted to show an acute infarct of 
the left caudate head.  The veteran was diagnosed as having 
major depression with psychotic features and vascular 
dementia.  The veteran was discharged in January 2004.  No 
references to the veteran's military service are contained in 
these treatment notes.
 
Similarly, private treatment notes from G. Walters, M.D. 
dated October 2004 and January 2005 indicated that the 
veteran reported symptoms of depression.  Dr. Walters 
diagnosed the veteran as having dementia.  No references to 
the veteran's military service are contained in these 
treatment notes.

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in January 2006 in connection with the current 
claim.  The examiner noted the veteran's previous inpatient 
psychiatric treatment and a recent November 2005 motor 
vehicle accident which required hospitalization.  At the time 
of the accident, the veteran experienced confusion, memory 
impairment, moderate interruption in judgment, and functional 
incapacity based on the dementia.  The examiner noted that 
the veteran's previous major depression improved over the 
past year, and in the examiner's opinion, the preponderance 
of the veteran's symptoms over the past year, including 
decreased sleep, dreams of death, and mixed mood dysphoria, 
were related to cognitive impairments.

The examiner noted that the veteran served in Korea and was 
awarded a Korean Service Medal (3 Bronze Stars) and Combat 
Infantryman Badge, but that the veteran was unable to 
describe a "significant stressor event."  The veteran 
indicated that he drove a water truck in a combat zone in 
Korea and that he was disturbed by the "condition" of the 
Korean people.  He purportedly had interrupted sleep and 
nightmares about this after returning home.  The veteran 
denied having intrusive memories, intense fear, feelings of 
hopelessness or horror, or exposure to dead or wounded 
persons.  The veteran avoided discussing or recalling the 
events he experienced in Korea.  
The examiner stated that the veteran had mild cognitive 
impairment since his first cerebrovascular accident in 1994, 
was significantly depressed in 2001, received treatment, and 
significantly improved.  According to the examiner, the 
veteran's current psychosocial status was impaired because of 
his health issues and cognitive impairment.  The examiner 
concluded that the veteran "does not have a stressor event 
that meets Diagnostic, DSM IV criteria in my view."  The 
examiner also noted that "there have not been clear or 
significant symptoms of PTSD for a number of years."

Upon mental status examination, the examiner noted that the 
veteran was appropriately dressed, but that there was 
evidence of psychomotor retardation and impaired memory.  The 
veteran was cooperative and his speech was unremarkable, but 
his affect was constricted.  The examiner noted that although 
the veteran was easily distracted and had mild to moderate 
confusion regarding the date, year, and time, he was oriented 
to person and place.  The examiner observed mild to moderate 
cognitive impairment, but found no evidence of delusions, 
hallucinations, obsessive/ritualistic behavior, panic 
attacks, impaired impulse control, or suicidal or homicidal 
ideation.  Judgment and insight were partially impaired.  The 
veteran reported moderate sleep impairment.  The examiner 
also noted that the veteran was able to maintain minimum 
personal hygiene with minimal assistance from family members.  
The veteran's Global Assessment of Functioning (GAF) score 
was 48.
The examiner diagnosed the veteran as having mild to moderate 
dementia and major depression, partly remitted.      

The veteran's wife submitted a statement in support of his 
claim dated June 2006.  She stated that the veteran had 
problems sleeping shortly after they were married, and that 
he refused to watch anything on television related to war or 
war movies.  Eventually, the veteran recounted his service in 
Korea and discussed "being in foxholes with shelling all 
around" and how someone was killed near to the veteran's 
foxhole.  The wife also stated that the veteran guarded enemy 
soldiers, and on one occasion, filled a water bottle in a 
stream with dead bodies in it.  

The Board notes that the veteran's claim was previously 
denied and he did not appeal.  The fact that the RO may have 
determined in its February 2006 rating decision that new and 
material evidence was presented, and reopened the claim on 
that basis, is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted.  The Board must address the issue initially 
itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).   
Given the evidence of record, the Board concludes that a 
claim of entitlement to service connection for PTSD has not 
been reopened.  Specifically, the Board notes that the 
veteran's previous claim for service connection was denied in 
July 2003 on the basis that the veteran did not have a PTSD 
diagnosis.  Thus, new and material evidence must be presented 
to establish that fact.  The Board acknowledges that the 
veteran submitted "new" evidence (i.e., evidence not 
previously submitted to agency decision-makers), but this 
evidence was not "material" evidence in that by itself or 
when considered with previous evidence of record, the 
evidence related to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156.

VA and private medical records submitted after the July 2003 
denial show that the veteran was diagnosed as having major 
depression, major depression with psychotic features, and 
vascular dementia.  None of the medical evidence of record 
diagnoses the veteran as having PTSD.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Furthermore, the Board notes that at no time during the 
pendency of this appeal has the veteran demonstrated, nor 
does the evidence show, that he has PTSD.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007)(noting that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim).  

The Board also notes that the Court of Appeals for Veterans 
Claims (Court) has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).

However, the Court has also held that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that 
a layperson may provide competent evidence to establish a 
diagnosis where the lay person is "competent to identify the 
medical condition").  Here, the veteran is capable of 
reporting symptoms of decreased interest or impaired sleep, 
etc., but neither the veteran nor his wife is competent 
(i.e., professionally qualified) to offer an opinion as to 
the cause of his psychiatric disabilities.

As previously stated, the veteran submitted new evidence in 
conjunction with his current claim, but material evidence 
must relate to an unestablished fact necessary to 
substantiate the claim.  In this case, a current diagnosis of 
PTSD was required.  The evidence of record does not support 
such a diagnosis.  Accordingly, new and material evidence to 
reopen a claim of entitlement to service connection for PTSD 
has not been presented.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a veteran of the evidence and 
information that is necessary to reopen the claim and notify 
the veteran of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial 
in the prior decision and to provide the veteran with a 
notice letter that describes what evidence would be necessary 
to substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  

Here, the duty to notify pursuant to Kent was satisfied by 
way of a letter sent to the veteran in May 2005 that fully 
addressed VA's duty to notify in the context of claims to 
reopen.  The letter was sent prior to the initial AOJ 
decision in this matter and informed the veteran that his 
claim of entitlement to service connection for post-traumatic 
stress disorder was previously denied on July 16, 2003 on the 
grounds that he did not have a confirmed PTSD diagnosis.  The 
letter also described and defined the terms new and material 
evidence, and instructed the veteran to submit evidence that 
showed he had a confirmed PTSD diagnosis.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to reopen 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As the Board concludes that new and material 
evidence has not been presented to reopen the claim, any 
questions as to the effective date to be assigned are 
rendered moot.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was also afforded a VA examination in 
connection with the current claim.  The record reflects that 
the veteran is in receipt of Social Security Administration 
(SSA) disability benefits.  If SSA records are relevant to a 
claim they should be obtained.  In this case, however, the 
veteran has been entitled to SSA benefits since December 1981 
and the first reference in the claims file to a psychiatric 
disorder is not dated until many years later.  Accordingly, 
SSA records dated in 1981 or earlier would not be relevant to 
the claim at hand and therefore need not be obtained.  
  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.
 

ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for PTSD has not been presented.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


